Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 1-20-2022. 
2.        Claims 1 - 20 are pending.  Claims 1, 7, 13 are independent.  This application was filed on 7-28-2020.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitations, they were not persuasive.

A.  The Double Patenting Rejection for Claims 1 - 20 is withdrawn due to the filing and approval of a Terminal Disclaimer (TD). 

B.  Applicant argues on page 10 of Remarks:    ...   does not describe or suggest “receiving, by a service provider node of a blockchain from a service platform node of the blockchain, service handling data of a target service object, ... wherein the service handling data is generated by the service platform node of the blockchain” and “obtaining, by the service provider node, first transaction data from the blockchain,   ...   . 

    The Examiner respectfully disagrees.  Snow discloses a contract server 
    Snow discloses the generation of data record information by a data layer server which is associated with a distributed blockchain. (see Snow paragraph [0037], lines 1-5: when data layer server receives the blockchain, the data layer server generates data records in the blockchain data layer; paragraph [0030], lines 22-24: contract identifier, the contractual parameters, and/or the verification value are encoded as data or information contained within the blocks of data (data records))  And, Snow discloses the transfer of data record information from a data layer server to a contract server for processing of services associated with contract transactions. (see Snow paragraph [0022], lines 10-16: once digital contract is executed, contract server then sends a service response (data record information) back to data layer server, and service response comprises data or information describing an outcome of digital contract based on supplied inputs)    
    Snow discloses that a service request is sent to a contract server and receiving response information.  Snow discloses service request is sent from data layer server to 

C.  Applicant argues on page 10 of Remarks: Snow does not describe or suggest “receiving, by a service provider node of a blockchain from a service platform node of the blockchain, service handling data of a target service object, . .. wherein the service handling data is generated by the service platform node of the blockchain” and “obtaining, by the service provider node, first transaction data from the blockchain, as part of a first transaction, wherein the first transaction data is generated by the service platform node based on the service handling data.

    The Examiner respectfully disagrees. Snow discloses a contract server communicating with a data layer server.  Snow discloses a contract server processing contract related information received from an entity (i.e. data layer server).  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions (1st transaction, 2nd transaction). (see Snow paragraph [0031], lines 25-32: once contract server is determined, data layer server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters 

D.  Applicant argues on page 11 of Remarks: The Office fails to show what entity of Snow generates both the ‘blockchain sent from an entity’ and ‘service request’ that would be analogous to the service platform node of the present claims that generates both the “service handling data of a target service object” and “first transaction data”   ...   .

    The Examiner respectfully disagrees. Snow discloses a contract server communicating with a data layer server.  Snow discloses a contract server processing contract related information received from an entity (i.e. data layer server).  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions. (see Snow paragraph [0031], lines 25-32: once contract server is determined, data layer server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract) 
    Snow discloses the generation of data record information by a data layer server which is associated with a distributed blockchain. (see Snow paragraph [0037], lines 1-5: when data layer server receives the blockchain, the data layer server generates data records in the blockchain data layer; paragraph [0030], lines 22-24: contract identifier, the contractual parameters, and/or the verification value are encoded as data or 

E.  Applicant argues on page 11 of Remarks: The Office maps the data layer server of Snow to the service platform node of the present claims stating that the “data layer server generates the data handling information” and “the same computing system (data layer server) .. . also generates the data records.”. 

    The Examiner respectfully disagrees.  Snow discloses the generation of data record information by a data layer server which is associated with a distributed blockchain. (see Snow paragraph [0037], lines 1-5: when data layer server receives the blockchain, the data layer server generates data records in the blockchain data layer; paragraph [0030], lines 22-24: contract identifier, the contractual parameters, and/or the verification value are encoded as data or information contained within the block of data (data 

F.  Applicant argues on page 11 of Remarks:    ...   the Office fails to show that the ‘data handling information’ and ‘data records’ of Snow are received or obtained by another entity,   ...   . 

    The Examiner respectfully disagrees.  Snow discloses the generation of data record information by a data layer server which is associated with a distributed blockchain. (see Snow paragraph [0037], lines 1-5: when data layer server receives the blockchain, the data layer server generates data records in the blockchain data layer; paragraph [0030], lines 22-24: contract identifier, the contractual parameters, and/or the verification value are encoded as data or information contained within the block of data (data record))  And, Snow discloses the transfer of data record information from a data layer server to a contract server for processing of services associated with contract transactions. (see Snow paragraph [0022], lines 10-16: once digital contract is executed, the contract server then sends a service response (data record information) 

G.  Applicant argues on page 11 of Remarks: The Office has not shown that the contract server further obtains the data records also generated by the data layer server.

    The Examiner respectfully disagrees.  Snow discloses the generation of data record information by a data layer server which is associated with a distributed blockchain. (see Snow paragraph [0037], lines 1-5: when data layer server receives the blockchain, the data layer server generates data records in the blockchain data layer; paragraph [0030], lines 22-24: contract identifier, the contractual parameters, and/or the verification value are encoded as data or information contained within the block of data (data record))  And, Snow discloses the transfer of data record information from a data layer server to a contract server for processing of services associated with contract transactions. (see Snow paragraph [0022], lines 10-16: once digital contract is executed, the contract server then sends a service response (data record information) back to the data layer server, and the service response comprises data or information describing an outcome of digital contract based on supplied inputs)   

H.  Applicant argues on page 11 of Remarks: Snow does not describe or suggest “generating, by the service provider node, second transaction data.”. 

    The Examiner respectfully disagrees.  Snow discloses a contract server communicating with a data layer server.  Snow discloses a contract server processing 

I.  Applicant argues on page 12 of Remarks: The Office has, rather, mapped the data layer server of Snow to both the service provider node and the service platform node and thus failed to show that Snow describes or suggests two separate entities analogous to the service provider node and the service platform node. 

    The Examiner respectfully disagrees.  Snow discloses a contract server communicating with a data layer server.  Snow discloses a contract server processing contract related information received from an entity (i.e. data layer server).  And, Snow discloses a data layer server processing blockchain information associated with contract service transactions. (see Snow paragraph [0031], lines 25-32: once contract server is determined, data layer server sends inputs (e.g., contract identifier, contractual parameters, and/or verification value; (data record information)) to contract server; contract server applies inputs (such as party names, parameters associated with their respective performance obligations and terms, and consideration) to computer file or other programming code representing a digital contract)  

J.  Applicant argues on page 12 of Remarks: For at least these reasons, the rejection of claims 1, 7, and 13 and their dependent claims should be withdrawn. 

    Responses to arguments against independent claim 1 also answer arguments against independent claims 7 and 13, which have similar limitations as independent claim 1. Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

Claim Rejections - 35 USC § 102  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snow et al. (US PGPUB No. 20200044857).   	

Regarding Claim 1, 7, 13, Snow discloses a computer-implemented method and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations and a computer-implemented system, comprising:
a)  receiving, by a service provider node of a blockchain from a service platform node of the blockchain, service handling data of a target service object, wherein the service handling data comprises an identifier of the target service object, and 
b)  obtaining, by the service provider node, first transaction data from the blockchain, as part of a first transaction, wherein the first transaction data is generated by the service platform node based on the service handling data, and the first transaction data comprises the identifier of the target service object; (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes the digital contract)
c)  generating, by the service provider node, second transaction data, as part of a second transaction, based on the service handling data, wherein the second transaction data comprises service processing data, and wherein the service processing data comprises the identifier of the target service object and at least one piece of attribute data of the target service object; (see Snow paragraph [0023], lines 1-7: data layer server generate blockchain data layer to document management and execution of digital contract; document date and time 
d)  sending, by the service provider node, the second transaction data to the blockchain, wherein a transaction record is generated by the service platform node based on the first transaction and the second transaction data. (see Snow paragraph [0037], lines 1-12: data layer server generates data records in blockchain data layer; blockchain publishes cryptographic proof (i.e. cryptographic hashes) as a public ledger that establishes the chain of blocks of immutable evidence)    

Furthermore, Snow discloses for Claim 13, one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations. (see Snow paragraph [0115], lines 1-10: embodied in a computer-readable storage medium; computer program product comprises processor-executable instructions for execution)    

Regarding Claims 2, 8, 14, Snow discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 7 and the computer-implemented system of claim 13, further comprising: 

b)  determining, by the  service provider node, the service handling data corresponding to the first transaction is received. (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes digital contract)    

Regarding Claims 4, 10, 16, Snow discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 7 and the computer-implemented system of claim 13, wherein an additional node in the blockchain uses the first transaction data to establish a data set corresponding to the target service object in a world state database of the blockchain based on the first transaction after being recorded in a first block of the blockchain, and the data set comprises the identifier of the target service object (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual 

Regarding Claims 5, 11, 17, Snow discloses the computer-implemented method of claim 4 and the non-transitory, computer-readable medium of claim 10 and the computer-implemented system of claim 16, further comprising:
a)  executing predetermined service handling data acquisition logic, wherein executing the predetermined service handling data acquisition logic comprises generating the service processing data based on the data set corresponding to the target service object; (see Snow paragraph [0025], lines 17-35: generate hash value; if hash value matches cryptographic identity, data layer server 
b)  determining, by the service provider node, the service handling data corresponding to the first transaction is received. (see Snow paragraph [0021], lines 10-20: data layer server receives a blockchain sent from an entity (i.e. transaction initiated by user); data layer server inspects blockchain to identify a contract identifier and/or any contractual parameters associated with digital contract; contract identifier used to identify a destination that processes digital contract)    

Regarding Claim 19, Snow discloses the computer-implemented method of claim 1, wherein the first transaction data comprises: a hash digest of the service handling data, wherein the hash digest of the service handling data represents an output of a hash function operating on the service handling data.  (see Snow paragraph [0025], lines 17-35: data layer server applies a hashing algorithm to verification value to generate one or more hash values; once authorized data layer server authorized to send service request)  

Regarding Claim 20, Snow discloses the computer-implemented method of claim 1, wherein the first transaction data comprises: a transaction identifier of the first transaction. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (contract service provider); execute a digital contract based upon contract identifier (target service object) and contractual parameters; (service handling data))   

Claim Rejections - 35 USC § 103  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Snow et al. (US PGPUB No. 20190354964, referred to as “Snow2”).

Regarding Claims 3, 9, 15, Snow discloses the computer-implemented method of claim 2 and the non-transitory, computer-readable medium of claim 8 and the computer-implemented system of claim 14, including obtaining the service handling data to the blockchain node device of the service platform. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (contract service provider); execute a digital contract based upon contract identifier (target service object) and contractual parameters; (service handling data))    

However, Snow2 discloses wherein executing the predetermined service handling data acquisition logic comprises: sending an application for obtaining the service handling data to the service platform node. (see Snow2 paragraph [0026], lines 8-12: each device can individually download, locally store, and execute a blockchain application; (obtain a blockchain service application))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow for sending an application for obtaining the service handling data as taught by Snow2. One of ordinary skill in the art would have been motivated to employ the teachings of Snow2 for the benefits achieved from a system that enables the download and installation of an application providing secure blockchain functions within a local environment. (see Snow2 paragraph [0026], lines 8-12)  

8.        Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of Li et al. (US PGPUB No. 20180337882).

Regarding Claims 6, 12, 18, Snow discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 7 and the computer-implemented system of claim 13, including blockchain node device of service platform and the blockchain node device of service provider. (see Snow paragraph [0022], lines 3-16: send a service request to contract server (contract service provider); execute a 
Snow does not specifically disclose blockchain node devices are node devices of consortium members. 
However, Li discloses wherein the blockchain is a consortium blockchain, and the service platform node and the service provider node are node devices of consortium members in the consortium blockchain. (see Li paragraph [0082], lines 1-8: blockchain architecture is a distributed architecture; all nodes within network adhere to a consensus mechanism and use the blockchain architecture to maintain a decentralized public ledger; (processing controlled by decision made by consortium))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Snow for blockchain node devices are node devices of consortium members as taught by Li. One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from a system that enables the establishment of a consensus or direction for management and processing of blockchain information within a decentralized network environment. (see Li paragraph [0006], lines 1-8)  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/CJ/
February 14, 2022

                                                                                                                                                                                                         /SHEWAYE GELAGAY/      Supervisory Patent Examiner, Art Unit 2436